Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

(COMMON STOCK)

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of December 27, 2018 (this
“Agreement”), is made and entered into by and among GWG Holdings, Inc., a
Delaware corporation (the “Company”) and each of the EXCHANGE TRUSTS set out on
Schedule I (together with such additional Exchange Trusts that become a party
hereto by joinder prior to the Second Closing (as such term is defined in the
Master Exchange Agreement (as defined below)), each a “Seller Trust” and
collectively the “Seller Trusts”), and as agreed to and accepted by Murray T.
Holland and Jeffrey S. Hinkle as trust advisors to the Seller Trusts (the “Trust
Advisors”) and any Holder Transferee.

 

RECITALS

 

WHEREAS, the Company and The Beneficient Company Group, L.P., a Delaware limited
partnership (“Beneficient”) have entered into that certain Master Exchange
Agreement (as amended, the “Master Exchange Agreement”), as amended and restated
with effect as of January 12, 2018, by and among the Company, GWG Life, LLC, a
Delaware limited liability company and wholly owned subsidiary of the Company,
Beneficient, MHT Financial SPV, LLC, a Delaware limited liability company and
wholly owned subsidiary of MHT Financial, L.L.C., and each of the Exchange
Trusts set out on Schedule I thereto, and as agreed and accepted by Murray T.
Holland and Jeffrey S. Hinkle as trust advisors, pursuant to which the Seller
Trusts has acquired shares of common stock, par value $0.001, of the Company
(the “Common Stock” or the “Securities”);

 

WHEREAS, the Company and the Seller Trusts, in accordance with Section 7.6(b) of
the Master Exchange Agreement, desire to enter into this Agreement, pursuant to
which the Company grants the Seller Trusts certain registration rights with
respect to certain securities of the Company, as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1. Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Board of
Directors of the Company, after consultation with counsel to the Company, (i)
would be required to be made in any Registration Statement or Prospectus in
order for the applicable Registration Statement or Prospectus not to contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein (in the case of any prospectus and any
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed, and (iii) would, in the good faith
judgment of the Board of Directors of the Company, have a material adverse
effect on the Company or on any pending negotiation or plan of the Company to
effect a merger, acquisition, disposition, financing, reorganization,
recapitalization or other similar transaction that is material to the Company.

 

“Aggregate Offering Price” means the aggregate offering price of Registrable
Securities in any offering, calculated based upon the Fair Market Value of the
Registrable Securities, in the case of a Minimum Amount, as of the date that the
applicable Demand Registration request is delivered, and in the case of an
Underwritten Shelf Takedown, as of the date that the applicable Underwritten
Shelf Takedown Notice is delivered.

 



 

 

“Agreement” shall mean this Registration Rights Agreement, as amended, modified
or supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.

 

“Beneficient” shall have the meaning given in the Recitals.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning given in the Recitals.

 

“Company” shall have the meaning given in the Preamble.

 

“Covered Person” shall have the meaning given in subsection 4.1.1.

 

“Demand Registration” shall have the meaning given in subsection 2.2.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time, and the rules and regulations thereunder.

 

“Excluded Registration Statement” shall mean a registration statement on Form
S-4 or Form S-8 or any successor forms promulgated for the same purposes.

 

“Fair Market Value” means, with respect to any shares of Common Stock, the
average closing sales price, calculated for the five (5) trading days
immediately preceding the date of a determination.

 

“Form S-1” shall have the meaning given in subsection 2.2.1.

 

“Form S-3” shall have the meaning given in subsection 2.3.

 

“Holder” means a Seller Trust and any Holder Transferee that has become a party
to this Agreement by executing and delivering a counterpart to this Agreement in
the form attached hereto as Exhibit A, in each case to the extent such Person is
a holder or beneficial owner of Registrable Securities.

 

“Holder Transferee” means a transferee of such Holder that has become a party to
this Agreement as provided in Section 5.2.4.

 

“Initiating Holder(s)” means the Holder(s) requesting an Underwritten Shelf
Takedown pursuant to Section 2.2.6 or a Demand Registration pursuant to Section
2.2.1.

 

“Master Exchange Agreement” shall have the meaning given in the Recitals hereto.

 

“Maximum Number of Securities” shall have the meaning given in subsection
2.1.2(a).

 

“Minimum Amount” means an amount of Registrable Securities that is reasonably
expected to have an Aggregate Offering Price of at least $50 million.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“Participating Holder” means any Holder participating in an Underwritten Shelf
Takedown or Demand Registration that such Holder did not initiate.

 

“Piggyback Registration” shall have the meaning given in subsection 2.1.1.

 

2

 

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (i) any shares of Common Stock held or
beneficially owned by a Holder from time to time, (ii) any shares of Common
Stock or other securities issued or issuable to a Holder upon the conversion,
exercise or exchange, as applicable, of any shares of Common Stock held or
beneficially owned by a Holder and (iii) any shares of Common Stock issued or
issuable to a Holder with respect to any shares of Common Stock described in
clauses (i) and (ii) above by way of a dividend or split or in exchange for or
upon conversion of such units or otherwise in connection with a combination of
units, unit subdivision, distribution, recapitalization, merger, consolidation,
other reorganization or other similar event (it being understood that, for
purposes of this Agreement, a person shall be deemed to hold Registrable
Securities whenever such person in its sole discretion has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected); provided, however, that, as to any
particular Registrable Security, such securities shall cease to be Registrable
Securities when: (A) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (B) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; or (D) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all Commission and other registration and filing fees (including fees with
respect to filings required to be made with the Financial Industry Regulatory
Authority) and any fees and expenses associated with filings to be made with, or
the listing of any Registrable Securities on, any securities exchange or
over-the-counter trading market on which the Registrable Securities are to be
listed or quoted

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses (including the cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto);

 

(D) all fees and disbursements of counsel for the Company;

 

(E) all fees and disbursements of all independent registered public accountants
of the Company incurred specifically in connection with such Registration.

 

(F) all fees and expenses incurred in connection with any “road show” for
underwritten offerings, including all costs of travel, lodging and meals;

 

(G) all transfer agent’s and registrar’s fees; and

 

(H) the reasonable fees and expenses of counsel to the Holders (not to exceed
$7,500 in connection with any single registration or offering.

 

For the avoidance of doubt, Registration Expenses shall not include the fees or
expenses of any underwriters’ counsel.

 

3

 

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Securities” shall have the meaning given in the Recitals.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission thereunder.

 

“Shelf Registration” shall have the meaning given in subsection 2.2.6.

 

“Shelf Registration Statement” shall have the meaning given in subsection 2.2.6.

 

“Shelf Takedown” shall have the meaning given in subsection 2.2.6.

 

“Seller Trusts” shall have the meaning given in the Preamble.

 

“Trust Advisors” shall have the meaning given in the Preamble.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.2.7.

 

“Underwritten Shelf Takedown Notice” shall have the meaning given in subsection
2.2.7.

 

ARTICLE II

REGISTRATIONS

 

2.1. Piggyback Registration.

 

2.1.1 Piggyback Rights. If, at any time, the Company proposes to file a
Registration Statement in connection with any public offering of the Company’s
Common Stock under the Securities Act whether for its own account or for the
account of one or more holders of such securities (other than an Excluded
Registration Statement), then the Company shall give written notice of such
proposed filing to the Holders as soon as practicable but not less than twenty
(20) days before the anticipated filing date of such Registration Statement,
which notice shall (A) describe the amount of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, in such offering, and (B) offer to
the Holders the opportunity to register the sale of such number of Registrable
Securities of the same class as the Holders may request in writing within
fifteen (15) days after receipt of such written notice (such Registration a
“Piggyback Registration”). The Company shall, in good faith, cause such
Registrable Securities to be included in such Piggyback Registration and shall
use its best efforts to cause the managing Underwriter or Underwriters of a
proposed Underwritten Offering to permit the Registrable Securities requested by
the Holders pursuant to this subsection 2.1.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. Should the Holders propose to participate in
an Underwritten Offering under this subsection 2.1.1, then the Holders shall
enter into an underwriting agreement in customary form with the Underwriter(s)
selected for such Underwritten Offering by the Company.

 

4

 

 

2.1.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Company and the Holders in writing that
the number of shares of Common Stock that the Company desires to sell, taken
together with (i) the shares of Common Stock , if any, as to which Registration
has been demanded pursuant to separate written contractual arrangements with
persons or entities other than the Holders hereunder and (ii) the Registrable
Securities as to which registration has been requested pursuant Section 2.1
hereof, exceeds the Maximum Number of Securities (as defined below), then:

 

(a)   If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the maximum number of equity securities that can be sold in
the Underwritten Offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum number of such securities, the “Maximum Number of
Securities”); (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of the Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.1.1 hereof, allocated, in the case of this clause (B),
pro rata among such Holders on the basis of the number of Registrable Securities
initially proposed to be included by each such Holder in such offering, up to
the number of Registrable Securities, if any, which can be sold without
exceeding the Maximum Number of Securities; and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the shares of Common Stock, if any, as to which
Registration has been requested pursuant to written contractual piggy-back
registration rights of other persons, which can be sold without exceeding the
Maximum Number of Securities;

 

(b)   If the Registration is pursuant to a request by persons or entities other
than the Holders, then the Company shall include in any such Registration (A)
first, the shares of Common Stock of such requesting persons or entities, other
than the Holders, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Holders exercising their
rights to register their Registrable Securities pursuant to subsection 2.1.1,
allocated, in the case of this clause (B), pro rata among such Holders on the
basis of the number of Registrable Securities initially proposed to be included
by each such Holder in such offering, up to the number of Registrable
Securities, if any, which can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the shares of Common
Stock that the Company desires to sell, which can be sold without exceeding the
Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the shares of Common Stock for the account of other persons or entities
that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

 

2.1.3 Piggyback Registration Withdrawal. A Holder shall have the right to
withdraw from a Piggyback Registration for any or no reason whatsoever upon
written notification to the Company and the Underwriter or Underwriters (if any)
of such Holder’s intention to withdraw from such Piggyback Registration prior to
the effectiveness of the Registration Statement filed with the Commission with
respect to such Piggyback Registration. The Company (whether on its own good
faith determination or as the result of a request for withdrawal by persons
pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
subsection 2.1.3.

 



5

 

 

2.2. Demand Registration.

 

2.2.1 Request for Registration. Subject to the provisions of subsection 2.2.4
and Section 2.3 hereof, a Holder may make a written demand for the Registration
of all or a portion of its then outstanding Registrable Securities which written
demand shall describe the amount of securities to be included in such
Registration and the intended method(s) of distribution thereof (such written
demand a “Demand Registration”). Upon receipt by the Company of any such written
notification from a Holder to the Company, the Holder shall be entitled to have
its Common Stock or other equity securities included in a Registration pursuant
to a Demand Registration and the Company shall effect, as soon thereafter as
practicable, but not more than forty five (45) days immediately after the
Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by such Holder pursuant to such Demand
Registration and, subject to subsection 2.1.1, with respect to which the Company
has received a written request for inclusion in the Demand Registration from a
Holder no later than fifteen (15) days after the date on which notice was given
to Holders of the Demand Registration request. The Company shall use its
reasonable best efforts to cause the Registration Statement filed pursuant to
this subsection 2.2.1 to be declared effective by the Commission or otherwise
become effective under the Securities Act as promptly as practicable after the
filing thereof. A Demand Registration shall be effected by way of a Registration
Statement on Form S-3 or a registration statement on any other appropriate form
that the Company is permitted to use. The Company shall not be required to
effect a Demand Registration unless the Demand Registration includes Registrable
Securities in an amount not less than the Minimum Amount. Under no circumstances
shall the Company be obligated to effect more than one (1) Registration pursuant
to a Demand Registration under this subsection 2.2.1 in any 12-month period with
respect to any or all Registrable Securities.

 

2.2.2 Effective Registration. Notwithstanding the provisions of subsection 2.2.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) the Holders included in the
Registration Statement thereafter affirmatively elect to continue with such
Registration and accordingly notifies the Company in writing, but in no event
later than five (5) days, of such election; provided, further, that the Company
shall not be obligated or required to file another Registration Statement until
the Registration Statement that has been previously filed with respect to a
Registration pursuant to a Demand Registration becomes effective or is
subsequently terminated.

 

2.2.3 Underwritten Offering. Should the Company propose to distribute its Common
Stock or other equity securities through an Underwritten Offering, then the
Holders shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by the Company subject to
the approval of the Holders, such approval not to be unreasonably withheld,
conditioned or delayed. If a Demand Registration is an underwritten offering,
the Initiating Holder(s) shall have the right to select the investment banking
firm(s) to act as the managing underwriter(s) in connection with such offering
(including which such managing underwriters will serve as lead or co-lead),
subject to the approval of the Company (which approval shall not be unreasonably
withheld, conditioned or delayed).

 

2.2.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company and the Holders in writing that the number of
Registrable Securities that the Holders desire to sell, taken together with all
other shares of Common Stock or other equity securities that the Company desires
to sell and the shares of Common Stock, if any, as to which a Registration has
been requested pursuant to separate written contractual piggy-back registration
rights held by any other Persons who desire to sell, exceeds the Maximum Number
of Securities, then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Initiating Holders
allocated, in the case of this clause (i), pro rata among such Initiating
Holders on the basis of the number of Registrable Securities initially proposed
to be included by each such Initiating Holders in such offering, up to the
number of Registrable Securities, if any, that can be sold without exceeding the
Maximum Number of Securities; (ii) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (i), the shares of
Common Stock proposed to be sold by the Participating Holders, pro rata, that
can be sold without exceeding the Maximum Number of Securities; (iii) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i) and (ii), the shares of Common Stock or other equity
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Securities; and (iv) fourth, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(i), (ii) and (iii), the shares of Common Stock of other persons or entities
that the Company is obligated to register in a Registration pursuant to separate
written contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities. If more than one Participating
Holder is participating in such Demand Registration and the managing
underwriters of such offering determine that a limited number of Registrable
Securities may be included in such offering without reasonably being expected to
adversely affect the success of the offering (including the price, timing or
distribution of the securities to be sold in such offering), then the
Registrable Securities that are included in such offering shall be allocated pro
rata among the Participating Holders on the basis of the number of Registrable
Securities initially requested to be sold by each such Participating Holders in
such offering.

 



6

 

 

2.2.5 Demand Registration Withdrawal. A Holder shall have the right to withdraw
from a Registration pursuant to such Demand Registration for any or no reason
whatsoever upon written notification to the Company of such Holder’s intention
to withdraw from such Registration prior to the effectiveness of the
Registration Statement filed with the Commission with respect to the
Registration of its Registrable Securities pursuant to such Demand Registration.
Upon receipt of notices from all applicable Holders to such effect, or if such
withdrawal shall reduce the Aggregate Offering Price for the offering of the
Registrable Securities to be registered in connection with such Demand
Registration below the Minimum Amount, the Company shall cease all efforts to
seek effectiveness of the applicable Registration Statement, unless the Company
intends to effect a primary offering of securities pursuant to such Registration
Statement. In the event that all applicable Holders withdraw their Registrable
Securities from a Demand Registration, the Demand Registration request shall not
count against the limitation on the number of Demand Registrations set forth in
subsection 2.2.1. In such event (unless the withdrawal is made following
commencement of a suspension period under Section 3.4), the Holder(s) shall be
responsible for the Registration Expenses incurred in connection with a
Registration pursuant to a Demand Registration prior to its withdrawal under
this subsection 2.2.5.

 

2.2.6 Shelf Registration. As promptly as practicable after the date hereof, the
Company shall (i) prepare and file with the Commission a Registration Statement
on Form S-3 or the then appropriate form for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act or any
successor rule thereto that permits registration of all Registrable Securities
then outstanding (a “Shelf Registration”), (ii) amend an existing registration
statement so that it is usable for Shelf Registration and an offering on a
delayed or continuous basis of Registrable Securities, or (iii) file a
prospectus supplement that shall be deemed to be a part of an existing
registration statement in accordance with Rule 430B under the Securities Act
that is usable for Shelf Registration and an offering on a delayed or continuous
basis of Registrable Securities (as applicable, a “Shelf Registration
Statement”). If permitted under the Securities Act, such Shelf Registration
Statement shall be an “automatic shelf registration statement” as defined in
Rule 405 under the Securities Act. The Company shall use its best efforts to (i)
cause the Shelf Registration Statement to be declared effective by the
Commission or otherwise become effective under the Securities Act as promptly as
practicable after the filing thereof and (ii) keep such Shelf Registration
Statement continuously effective and in compliance with the Securities Act and
useable for the resale of Registrable Securities until such time as there are no
Registrable Securities remaining, this Agreement is terminated in accordance
with its terms, or the Company is no longer eligible to maintain a Shelf
Registration Statement, including by filing successive replacement or renewal
Shelf Registration Statements upon the expiration of such Shelf Registration
Statement. At any time and from time to time that a Shelf Registration Statement
is effective, if the Holders request the registration under the Securities Act
of additional Registrable Securities pursuant to such Shelf Registration
Statement, the Company shall as promptly as practicable amend or supplement the
Shelf Registration Statement to cover such additional Registrable Securities.
Each Holder shall be entitled, at any time and from time to time when a Shelf
Registration Statement is effective, to sell any or all of the Registrable
Securities covered by such Shelf Registration Statement (a “Shelf Takedown”).
Each Holder shall give the Company prompt written notice of the consummation of
a Shelf Takedown.

 

2.2.7 Each Holder shall be entitled to request, by written notice to the Company
(an “Underwritten Shelf Takedown Notice”), that a Shelf Takedown be an
underwritten offering (an “Underwritten Shelf Takedown”). The Underwritten Shelf
Takedown Notice shall specify the number of Registrable Securities intended to
be offered and sold by such Holder pursuant to the Underwritten Shelf Takedown
and the intended method of distribution. The Company shall not be required to
facilitate an Underwritten Shelf Takedown unless the amount of such offering is
expected to be at least the Minimum Amount. If a Holder proposes an Underwritten
Shelf Takedown, then such Holder shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Underwritten Shelf
Takedown by the Holders subject to the approval of the Company, such approval
not to be unreasonably withheld or delayed.

 



7

 

 

2.3. Restrictions on Registration Rights. If the Seller Trusts have requested an
Underwritten Registration and the Company and the Seller Trusts are unable to
obtain the commitment (which may be subject to the execution of an underwriting
agreement at the time of the pricing of the offering) of one or more
underwriters to firmly underwrite the offering, the Company may defer its
obligation to file a Registration Statement until the one or more underwriters
have so committed.

 

ARTICLE III

COMPANY PROCEDURES

 

3.1. General Procedures. If at any time the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities, make all required filings
required in connection therewith (if the Registration Statement is not
automatically effective upon filing) and use its reasonable best efforts to
cause such Registration Statement to become effective as promptly as practicable
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

 

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders, copies of such Registration Statement as proposed to be filed, each
amendment and supplement to such Registration Statement (in each case including
all exhibits thereto and documents incorporated by reference therein), the
Prospectus included in such Registration Statement (including each preliminary
Prospectus), and such other documents as the Underwriters and the Holders
included in such Registration or the legal counsel for such Holders may request,
give such Underwriters such Holders an opportunity to comment on such documents,
not file any Registration Statement or Prospectus or amendments or supplements
thereto to which the Underwriters or such Holders shall reasonably object and
keep the Underwriters and such Holders reasonably informed as to the
registration process;

 

3.1.4 respond as promptly as reasonably practicable to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto, and upon notification by the Commission that a Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Company shall request acceleration of such Registration Statement within five
(5) trading days after receipt of such notice;

 

3.1.5 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders (in light of the Holders’
intended plan of distribution) may request and (ii) take such action necessary
to cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities, including
the Financial Industry Regulatory Authority Inc., as may be necessary by virtue
of the business and operations of the Company and do any and all other acts and
things that may be necessary or advisable to enable the Holders to consummate
the disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 



8

 

 

3.1.6 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.7 provide a transfer agent and registrar for all such Registrable Securities
no later than the effective date of such Registration Statement;

 

3.1.8 advise the Holders promptly (i) each time when a Registration Statement,
any pre- effective amendment thereto, the Prospectus or any Prospectus
supplement or any post-effective amendment to a Registration Statement has been
filed and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective; (ii) of any oral or
written comments by the Commission or of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to
the Registration Statement or the Prospectus or for any additional information
regarding the Holders; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceedings for any such purpose and promptly use its
reasonable best efforts to obtain the withdrawal of any such stop order; and
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;

 

3.1.9 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus (but excluding any filing of a Current
Report on Form 8-K), furnish a copy thereof to the Holders or their counsel;

 

3.1.10 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and, as
promptly as practicable, prepare, file with the Commission and furnish to the
Underwriters and to the Holders a reasonable number of copies of a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made;

 

3.1.11 permit a representative of the Holders, the Underwriters, if any, and one
attorney or accountant retained by the Holders or such Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions, and reasonably satisfactory to the Holders;

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 



9

 

 

3.1.14 make available for inspection by the Holders, upon reasonable notice at
reasonable times and for reasonable periods, any Underwriter participating in
any Underwritten Offering and any attorney, accountant or other agent retained
by the Holders or Underwriter, all corporate documents, financial and other
records relating to the Company and its business reasonably requested by the
Holders or Underwriter, cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by the
Holders, Underwriter, attorney, accountant or agent in connection with such
registration or offering and make senior management of the Company and the
Company’s independent accountants available for customary due diligence and
drafting sessions; provided, that any person gaining access to information or
personnel of the Company shall (i) reasonably cooperate with the Company to
limit any resulting disruption to the Company’s business and (ii) protect the
confidentiality of any information regarding the Company which the Company
determines in good faith to be confidential and of which determination such
person is notified, pursuant to customary confidentiality agreements reasonably
acceptable to the Company;

 

3.1.15 in the case of an Underwritten Offering of Registrable Securities,
furnish to each Underwriter participating in an offering of Registrable
Securities (i) (A) all legal opinions of outside counsel to the Company required
to be included in the Registration Statement and (B) a written legal opinion of
outside counsel to the Company, dated the closing date of the offering, in form
and substance as is customarily given in opinions of outside counsel to the
Company to Underwriters in Underwritten Offerings; and (ii) use reasonable best
efforts (A) to obtain all consents of independent public accountants required to
be included in the Registration Statement and (B) on the date of the execution
of the applicable underwriting agreement and at the closing of the offering,
dated the respective dates of delivery thereof, a “comfort letter” signed by the
Company’s independent public accountants in form and substance as is customarily
given in accountants’ letters to Underwriters in Underwritten Offerings;

  

3.1.16 in the case of an Underwritten Offering of Registrable Securities, make
senior management of the Company available, to the extent reasonably requested
by the managing Underwriter(s), to assist in the marketing of the Registrable
Securities to be sold in such Underwritten Offering, including the participation
of such members of senior management of the Company in “road show” presentations
and other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities to be sold in such
underwritten offering (with an understanding that these shall be scheduled in a
collaborative manner so as not to unreasonably interfere with the conduct of
business of the Company), and otherwise facilitate, cooperate with, and
participate in such Underwritten Offering and customary selling efforts related
thereto, in each case to the same extent as if the Company were engaged in a
primary Underwritten Offering of its Common Stock; and

 

3.1.17 in good faith, cooperate reasonably with, and take such customary actions
as may reasonably be requested by the Holders, in connection with such
Registration.

 

3.2. Registration Expenses. Except as set forth in subsection 2.2.5, the Company
shall pay directly or promptly reimburse all costs, fees and expenses incident
to the Company’s performance of or compliance with this Agreement in connection
with the registration of Registrable Securities. It is acknowledged by the
Holders that the Holders shall bear all incremental selling expenses relating to
the sale of Registrable Securities, such as Underwriters’ commissions and
discounts, brokerage fees, Underwriter marketing costs and all reasonable fees
and expenses of one legal counsel representing the Holders.

 

3.3. Requirements for Participation in Underwritten Offerings. A Holder may not
participate in any Underwritten Offering pursuant to a Registration initiated by
the Company hereunder unless the Holder (i) agrees to sell its Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Company and (ii) completes and executes all customary questionnaires, powers
of attorney, indemnities, underwriting agreements and other customary documents
as may be reasonably required under the terms of such underwriting arrangements.

 



10

 

 

3.4. Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, each Holder shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion (which, for purposes of this
Agreement, shall include information incorporated by reference) in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, determined in good faith by the Company to be necessary
for such purpose; provided, that (except where the reason for any such
circumstance is due to the failure of Beneficient to provide financial
statements that are required to be included in the Company’s filings with the
Commission pursuant to the rules and regulations of the Commission, unless the
Company shall have received a waiver from the Commission for including such
financial statements) the Company shall not be entitled to exercise such right
(i) more than two times during any 12-month period, (ii) for a period exceeding
sixty (60) days on any one occasion, or (iii) for a period exceeding one hundred
and twenty (120) days during any 12-month period. If the Company delays or
suspends a Demand Registration, a Holder shall be entitled to withdraw its
Demand Registration request and, if it does so, such Demand Registration Request
shall not count against the limitation on the number of such Demand
Registrations set forth in subsection 2.2.1. In the event the Company exercises
its rights under the preceding sentence, each Holder agrees to suspend,
immediately upon its receipt of the notice referred to above, its use of the
Prospectus relating to any Registration in connection with any sale or offer to
sell Registrable Securities. The Company shall immediately notify the Holders of
the expiration of any period during which it exercised its rights under this
Section 3.4.

 

3.5. Reporting Obligations. As long as a Holder owns Registrable Securities, the
Company, at all times while it shall be reporting under the Exchange Act,
covenants to file timely (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act. The Company further covenants that it shall take such further
action as the Holders may reasonably request, all to the extent required from
time to time to enable the Holders to sell their shares of Common Stock by them
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
providing any reasonable and customary legal opinions. Upon the request of a
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

  

ARTICLE IV 

INDEMNIFICATION AND CONTRIBUTION

 

4.1. Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder, its officers, directors, employees and agents and each person who
controls such Holder within the meaning of the Securities Act or the Exchange
Act (each, a “Covered Person”), against all losses, claims, damages, liabilities
and expenses to which such Covered Person may become subject under the
Securities Act, the Exchange Act, any state blue sky securities laws, any
equivalent non-U.S. securities laws or otherwise, insofar as such losses,
claims, damages, liabilities or expenses arise out of or are based upon (a) any
untrue or alleged untrue statement of material fact contained or incorporated by
reference in any Registration Statement, Prospectus or preliminary Prospectus,
free writing prospectus (in each case prepared by or with participation by the
Company) or any amendment thereof or supplement thereto or any document
incorporated by reference therein or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company shall reimburse each Covered Person for
any legal or other expenses reasonably incurred by such Covered Person in
connection with investigating, defending or settling any such loss, claim,
action, damage or liability (whether or not such Covered Person is a party
thereto), except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such Holder expressly for use
therein, or (b) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement. The Company shall agree in any Underwriting Agreement
entered into in accordance with this Agreement to indemnify the Underwriters,
their officers and directors and each person who controls such Underwriters
(within the meaning of the Securities Act) to the same extent as provided in the
foregoing with respect to the indemnification of the Covered Persons.

 



11

 

 

4.1.2 In connection with any Registration Statement in which a Holder is
participating, such Holder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify the Company, its directors and officers and
agents and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Holder expressly for use therein. A
Participating Holder shall agree in any Underwriting Agreement to which it is a
party for the sale of its Registrable Securities as provided herein to indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim or action with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim or action, permit such indemnifying party to assume the defense of such
claim or action with counsel reasonably satisfactory to the indemnified party;
provided, that any indemnified party shall continue to be entitled to
participate in the defense of such claim or action, with counsel of its own
choice, but the indemnifying party shall not be obligated to reimburse the
indemnified party for any fees, costs and expenses subsequently incurred by the
indemnified party in connection with such defense unless (A) the indemnifying
party has agreed in writing to pay such fees, costs and expenses, (B) the
indemnifying party has failed to assume the defense of such claim or action
within a reasonable time after receipt of notice of such claim or action, (C)
having assumed the defense of such claim or action, the indemnifying party fails
to employ counsel reasonably acceptable to the indemnified party, (D) in the
reasonable judgment of any such indemnified party, based upon advice of its
counsel, a conflict of interest exists or may potentially exist between such
indemnified party and the indemnifying party with respect to such claims or (E)
the indemnified party has reasonably concluded that there may be one or more
legal or equitable defenses available to it and/or other any other indemnified
party which are different from or additional to those available to the
indemnifying party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. No indemnifying party
shall, without the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement (i) which includes any admission of
wrongdoing or injunctive or equitable relief binding on any indemnified party or
(ii) which settlement does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each such Holder also agrees to make such provisions as are reasonably requested
by any indemnified party for contribution to such party in the event the
Company’s or such Holder’s indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of a Holder under this subsection 4.1.5 shall be limited to the amount
of the net proceeds received by such Holder in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3 above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this subsection 4.1.5 were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
subsection 4.1.5. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this subsection 4.1.5 from any person who was not
guilty of such fraudulent misrepresentation.

 



12

 

 

ARTICLE V

MISCELLANEOUS

 

5.1. Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) electronic transmission with evidence of
delivery. Each notice or communication that is mailed, delivered, or transmitted
in the manner described above shall be deemed sufficiently given, served, sent,
and received, in the case of mailed notices, on the third business day following
the date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, or electronic transmission, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of the
courier) or at such time as delivery is refused by the addressee upon
presentation. Any party may change its address for notice at any time and from
time to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this Section 5.1.

 

5.2. Assignment; Third Party Beneficiaries.

 

5.2.1 The Company may not assign its rights or obligations hereunder without the
prior written consent of the Holders. Subject to compliance with subsection
5.2.4 hereof, the rights of a Holder hereunder, including the right to have the
Company register Registrable Securities pursuant to this Agreement, may be
assigned by a Holder to transferees or assignees of all or any portion of the
Registrable Securities.

 

5.2.2 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and their respective successors and
permitted assigns.

 

5.2.3 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement,
Section 4.1 and Section 5.2 hereof.

 

5.2.4 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement in the form attached hereto as Exhibit
A). Any transfer or assignment made other than as provided in this Section 5.2
shall be null and void.

 

5.3. Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4. Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE AS APPLIED TO AGREEMENTS AMONG DELAWARE RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 



13

 

 

5.5. Amendments and Modifications. Upon the written consent of the Company and
the Holders, compliance with any of the provisions, covenants and conditions set
forth in this Agreement may be waived, or any of such provisions, covenants or
conditions may be amended or modified. No course of dealing between the Holders
or the Company and any other party hereto or any failure or delay on the part of
a Holder or the Company in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of a Holder or the
Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

 

5.6. Other Registration Rights. The Company represents and warrants that no
person, other than the Holders, has any right to require the Company to register
any Common Stock of the Company for sale or to include such securities of the
Company in any Registration filed by the Company for the sale of securities for
its own account or for the account of any other person. Further, the Company
represents and warrants that this Agreement supersedes any other registration
rights agreement or agreement with similar terms and conditions and in the event
of a conflict between any such agreement or agreements and this Agreement, the
terms of this Agreement shall prevail. The Company agrees that it will not enter
into any agreement with respect to its securities that violates or subordinates
or is otherwise inconsistent with the rights granted to the Holders under this
Agreement. If the Company enters into any agreement after the date hereof
granting any person registration rights with respect to any Common Stock of the
Company which agreement contains any material provisions more favorable to such
person than those set forth in this Agreement, the Company will notify the
Holders and will agree to such amendments to this Agreement as may be necessary
to provide these rights to the Holders.

 

5.7. Term. This Agreement shall terminate upon the earlier of (i) the date that
the Holders are permitted to sell all Registrable Securities under Rule 144 (or
any similar provision) under the Securities Act without limitation on the amount
of securities sold or the manner of sale) and (ii) the date as of which all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder).

 

5.8 Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
its specific terms or otherwise breached. Accordingly, the parties shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at law or in equity. Each of the parties hereby
further waives (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirement under law to post
security or a bond as a prerequisite to obtaining equitable relief.

 

5.9. Seller Trusts and Trust Advisors. It is expressly understood and agreed
that (a) this document is executed and delivered by Delaware Trust Company, not
individually or personally, but solely as Trustee, pursuant to direction from
the Trust Advisors and in the exercise of the powers and authority conferred and
vested in Delaware Trust Company as Trustee pursuant to the Trust Agreements of
the Seller Trusts (the “Trust Agreements”) and the Trustee is governed by and
subject to the Trust Agreements and entitled to the protections, rights and
benefits contained therein, (b) each of the representations, undertakings and
agreements herein made on the part of the Seller Trusts and Trust Advisors is
made and intended not as personal representations, undertakings and agreements
by Delaware Trust Company but is made and intended for the purpose for binding
only the Seller Trusts and respective trust estates (the “Seller Trust Assets”),
(c) nothing herein contained shall be construed as creating any liability on
Delaware Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Delaware Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Seller Trusts or Trust Advisors or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Seller Trusts or Trust Advisors under this Agreement or any other related
documents, and (e) under no circumstances shall the Trust Advisors be personally
liable for the payment of any indebtedness or expenses or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken under this Agreement, all such recourse being strictly to the
Seller Trust Assets.

 

[SIGNATURE PAGES FOLLOW]

14

 



  

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

  

  THE COMPANY:       GWG HOLDINGS, INC.   a Delaware corporation         By: /s/
Jon R. Sabes     Name: Jon R. Sabes     Title:  Chief Executive Officer        
THE LT-1 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee         By: /s/ Alan R. Halpern     Name: Alan R.
Halpern     Title:   Vice President         THE LT-2 EXCHANGE TRUST,       By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
  By: /s/ Alan R. Halpern     Name: Alan R. Halpern     Title:   Vice President
        THE LT-3 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee        By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President         THE LT-4 EXCHANGE
TRUST,      

By: DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee



        By: /s/ Alan R. Halpern     Name: Alan R. Halpern     Title:   Vice
President

 



  THE LT-5 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President



 

 

[Signature Page to Stock Registration Rights Agreement]



15

 

  

  THE LT-6 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President         THE LT-7 EXCHANGE
TRUST,       By: DELAWARE TRUST COMPANY, not in its individual capacity but
solely as Trustee       By: /s/ Alan R. Halpern     Name: Alan R. Halpern    
Title:   Vice President         THE LT-8 EXCHANGE TRUST,       By: DELAWARE
TRUST COMPANY, not in its individual capacity but solely as Trustee       By:
/s/ Alan R. Halpern     Name: Alan R. Halpern     Title:   Vice President      
  THE LT-9 EXCHANGE TRUST,      

By: DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee



        By: /s/ Alan R. Halpern     Name: Alan R. Halpern     Title:   Vice
President



 



  THE LT-12 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President

  



  THE LT-13 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President



  

16

 



 



  THE LT-14 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President         THE LT-15 EXCHANGE
TRUST,       By: DELAWARE TRUST COMPANY, not in its individual capacity but
solely as Trustee       By: /s/ Alan R. Halpern     Name: Alan R. Halpern    
Title:   Vice President         THE LT-16 EXCHANGE TRUST,       By: DELAWARE
TRUST COMPANY, not in its individual capacity but solely as Trustee       By:
/s/ Alan R. Halpern     Name: Alan R. Halpern     Title:   Vice President      
  THE LT-17 EXCHANGE TRUST,      

By: DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee



        By: /s/ Alan R. Halpern     Name: Alan R. Halpern     Title:   Vice
President



 



17

 

 



  THE LT-18 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President





 



  THE LT-19 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President



  



  THE LT-20 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President

  



  THE LT-21 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President



  

18

 

 



  THE LT-22 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President

 



  THE LT-23 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President



  



  THE LT-24 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President



 



  THE LT-25 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President



 



19

 

 

THE LT-26 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title:   Vice President

 





ACCEPTED AND AGREED

THIS       DAY OF DECEMBER, 2018:

 



/s/ MURRAY T. HOLLAND     MURRAY T. HOLLAND, as Trust Advisor           /s/
JEFFREY S. HINKLE     JEFFREY S. HINKLE, as Trust Advisor    

   

 

[Signature Page to Stock Registration Rights Agreement]



20

 

 



SCHEDULE I

 

LIST OF SELLER EXCHANGE TRUSTS

  

THE LT-1 EXCHANGE TRUST

 

THE LT-2 EXCHANGE TRUST

 

THE LT-3 EXCHANGE TRUST

 

THE LT-4 EXCHANGE TRUST

 

THE LT-5 EXCHANGE TRUST

 

THE LT-6 EXCHANGE TRUST

 

THE LT-7 EXCHANGE TRUST

 

THE LT-8 EXCHANGE TRUST

 

THE LT-9 EXCHANGE TRUST

 

THE LT-12 EXCHANGE TRUST

 

THE LT-13 EXCHANGE TRUST

 

THE LT-14 EXCHANGE TRUST

 

THE LT-15 EXCHANGE TRUST

 

THE LT-16 EXCHANGE TRUST

 

THE LT-17 EXCHANGE TRUST

 

THE LT-18 EXCHANGE TRUST

 

THE LT-19 EXCHANGE TRUST

 

THE LT-20 EXCHANGE TRUST

 

THE LT-21 EXCHANGE TRUST

 

THE LT-22 EXCHANGE TRUST

 

THE LT-23 EXCHANGE TRUST

 

THE LT-24 EXCHANGE TRUST

 

THE LT-25 EXCHANGE TRUST

 



THE LT-26 EXCHANGE TRUST

 



21

 

  

 EXHIBIT A

 

FORM OF JOINDER

 

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Registration Rights Agreement, dated as of December 27, 2018 (as
amended, restated, supplemented or otherwise modified in accordance with the
terms thereof, the “GWG Registration Rights Agreement”), by and among GWG
Holdings, Inc., each of the Exchange Trusts parties thereto, and as agreed to
and accepted by Murray T. Holland and Jeffrey S. Hinkle as trust advisors to the
Seller Trusts, and any other person or entity that becomes a party to the GWG
Registration Rights Agreement in accordance with the terms thereof. Capitalized
terms used but not defined in this Joinder Agreement shall have the respective
meanings ascribed to such terms in the GWG Registration Rights Agreement.

 

By executing and delivering this Joinder Agreement to the GWG Registration
Rights Agreement, the undersigned hereby agrees, effective commencing on the
date hereof, to become a party to, and to be bound by and comply with the
provisions of, the GWG Registration Rights Agreement applicable to it as a
holder of Registrable Securities, in the same manner as if the undersigned were
an original signatory to the GWG Registration Rights Agreement.

 

The undersigned acknowledges and agrees that Section 5.1 through Section 5.8 of
the GWG Registration Rights Agreement are incorporated herein by reference,
mutatis mutandis.

 

 

 

[Remainder of page intentionally left blank; signature appears on next page]



22

 

 



Accordingly, the undersigned have executed and delivered this Joinder Agreement
as of the       day of                         ,         .

 

  Name: [HOLDER/TRANSFEREE]         By:                                        
  Name:     Title:     Notice Information         Address:     Telephone:    
Facsimile:     Email:  

  

AGREED AND ACCEPTED

as of the       day of

 



GWG HOLDINGS, INC.

  

 By:       Name:     Title:  

 

[TRANSFEROR (if applicable)]

 

 By:       Name:     Title:  

  

 



23